

115 S1769 RS: Connected Government Act
U.S. Senate
2017-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 285115th CONGRESS1st SessionS. 1769[Report No. 115–195]IN THE SENATE OF THE UNITED STATESSeptember 7, 2017Ms. Hassan (for herself, Mr. Gardner, and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsDecember 14, 2017Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo require a new or updated Federal website that is intended for use by the public to be mobile
			 friendly, and for other purposes.
	
 1.Short titleThis Act may be cited as the Connected Government Act. 2.Federal websites required to be mobile friendly (a)In generalIf, on or after the date that is 6 months after the date of the enactment of this Act, an agency creates a website that is intended for use by the public or updates a website that is intended for use by the public, the agency shall ensure that the website is mobile friendly.
 (b)Report by GSA requiredNot later than 18 months after the date of the enactment of this Act, the Administrator of General Services shall submit a report that describes the implementation of the requirement described under subsection (a) and assesses the compliance of each agency with such requirement to each of the following:
 (1)The Committee on Energy and Commerce of the House of Representatives. (2)The Committee on Commerce, Science, and Transportation of the Senate.
 (3)The Committee on Oversight and Government Reform of the House of Representatives. (4)The Committee on Homeland Security and Governmental Affairs of the Senate.
 (c)DefinitionsIn this section: (1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code.
 (2)Mobile friendlyThe term mobile friendly means, with respect to a website, that the website is configured in such a way that the website may be navigated and viewed on a smartphone, tablet computer, or similar mobile device.
	
 1.Short titleThis Act may be cited as the Connected Government Act. 2.Federal websites required to be mobile friendly (a)In generalIf, on or after the date that is 180 days after the date of enactment of this Act, an agency creates a website that is intended for use by the public or conducts a redesign of an existing legacy website that is intended for use by the public, the agency shall ensure to the greatest extent practicable that the website is mobile friendly.
 (b)Report by OMB and GSA requiredNot later than 18 months after the date of enactment of this Act, the Director of the Office of Management and Budget and the Administrator of General Services shall submit to Congress a report that—
 (1)describes the implementation of the requirement described under subsection (a); and
 (2)assesses the compliance of each agency with the requirement described under subsection (a).
 (c)DefinitionsIn this section: (1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code.
 (2)Mobile friendlyThe term mobile friendly means, with respect to a website, that the website is configured in such a way that the website may be navigated, viewed, and accessed on a smartphone, tablet computer, or similar mobile device.December 14, 2017Reported with an amendment